PER CURIAM:
In this claim, submitted on the pleadings, claimant seeks payment of the sum of $2,376.75 in labor and materials for the repair of a computerized central control system serving five buildings in the State Capitol Complex. Respondent’s Answer admits the validity and amount of the claim, and, as sufficient *106funds remained in its appropriation for the proper fiscal year from which the obligation could have been paid, the Court makes an award of $2,376.75 to the claimant.
Award of $2,376.75.